ORDER
PER CURIAM.
Billy Ray, Appellant, appeals from the judgment entered following a jury trial in which he was convicted of robbery in the first degree in violation of Section 569.030 RSMo 2000 (Count I), assault on a law enforcement officer in the second degree in violation of Section 565.082 RSMo 2000 (Count II), armed criminal action in violation of Section 571.015 RSMo 2000 (Count III), assault in the third degree in violation of Section 565.070 RSMo 2000 (Count IV), and tampering in the first degree in violation of Section 569.080 RSMo 2000 (Count V). The circuit court sentenced Ray to thirty years imprisonment on the robbery in the second degree count and fifteen years on the assault on a law enforcement officer in the second degree count, to be served consecutively. Ray was also sentenced to fifteen years imprisonment on the armed criminal action count, one year on the assault in the third degree count, and seven years on the tampering in the first degree count, to be served concurrently with the robbery in the second degree count. On appeal, Ray alleges the circuit court plainly erred in failing to sua sponte strike a venireperson for cause.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).